Citation Nr: 9933522	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-25 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a nervous disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Benjamin Ortiz-Belaval, 
Attorney


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



INTRODUCTION

The appellant served on active duty from April 1962 to 
October 1963.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Service connection for a chronic nervous condition was 
denied in a July 1981 rating decision.  The appellant did not 
appeal.

2.  The appellant has submitted evidence of post-service 
diagnoses of chronic schizophrenia and alcohol dementia, 
which must be considered in order to fairly decide the merits 
of the claim.

3.  Competent evidence of post-service anxiety disorder or 
passive aggressive disorder has not been presented.

4.  Competent evidence of chronic schizophrenia in service or 
within one year after separation from service or alcohol 
dementia in service has not been presented. 

5.  Competent evidence attributing chronic schizophrenia or 
alcohol dementia to service has not been presented.


CONCLUSIONS OF LAW

1.  The July 1981 rating decision denying service connection 
for a chronic nervous condition is final.  New and material 
evidence sufficient to reopen the claim has been received.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156, 
20.200, 20.201, 20.302, 20.1103 (1999).

2.  The claim for service connection for an acquired 
psychiatric disability to include anxiety reaction, passive-
aggressive reaction, chronic schizophrenia and alcohol 
dementia is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The appellant filed a claim for service connection for a 
nervous condition in April 1964.  The appellant was informed 
that since he failed to report for an examination, no further 
action would be taken.

The appellant filed a petition to reopen his claim in January 
1981.  The RO denied service connection in July 1981.  The RO 
noted that he was evidently discharged because of passive 
aggressive reaction but no chronic "nervous condition" was 
shown.

The July 1981 rating decision was final.  The veteran was 
informed of the decision and did not appeal.  However a claim 
may be reopened upon submission of new and material evidence.

The evidence before the RO at the time of the prior July 1981 
denial is summarized as follows:

The service medical reflected that he had reasons for 
anxiety.  Passive aggressive reaction was diagnosed.  In June 
1963, anxiety reaction was diagnosed.

A VA examination conducted in April 1981 determined there was 
no mental disorder.

On claims to reopen previously and finally disallowed 
claims, the Board must first determine whether the veteran 
has presented new and material evidence under 38 C.F.R. 
§ 3.156 (a) (1999) in order to have a finally decided claim 
reopened.  New and material evidence means evidence not 
previously submitted to the agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration.  It is neither cumulative nor redundant 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Second, if 
new and material evidence has been presented, immediately 
upon reopening the claim, the Board must determine whether, 
based on all the evidence of record in support of the claim, 
presuming its credibility, see Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107 (a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107 (b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999); Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998).

Evidence associated with the claims folder since July 1981 
consisted of private medical treatment records between 
February 1995 and March 1996 detailing treatment for 
diagnoses of chronic schizophrenia and alcohol dementia.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  The Board also believes that the reasons 
for the prior denial must be considered.

Service connection for a nervous disorder was denied in July 
1981 because there was no chronic psychiatric disability 
identified in service and no post-service psychiatric 
disorder.  In essence, the RO had determined that the 
appellant had not brought forth evidence of incurrence or 
aggravation of a psychiatric disorder, a current psychiatric, 
or evidence of a nexus between a post-service diagnosis and 
serviced.  Stated differently, the appellant had not 
submitted evidence of a well-grounded claim for service 
connection for a psychiatric disorder.  

The private psychiatric treatment records include post-
service psychiatric diagnoses, thereby curing an evidentiary 
defect existing at the time of the July 1981 rating decision.  
The Board finds that such evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claims, as the RO had denied service connection for a 
nervous disorder because of the appellant's failure to bring 
forth evidence of post-service disability.  The appellant has 
presented a new factual basis for considering the claim; 
diagnoses that were previously missing.  See Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  Thus, as stated above, 
the Board has determined that the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a) and will 
adjudicate the claims de novo.  See Winters, 12 Vet. App. at 
206.


Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  A veteran is entitled to presumptive service 
connection for psychosis that becomes manifest to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Congenital or developmental defects including personality 
disorders as such are not diseases or injuries within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c) (1999).

In making a claim for service connection, a claimant has the 
burden of submitting a well-grounded claim.  A well-grounded 
claim for service connection generally requires medical 
evidence of a current disability; evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and, a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  Cohen v. Brown, 10 Vet. App. 128, 137 
(1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Alternatively, the nexus between service 
and the current disability can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Establishing direct service 
connection for a disability that was not clearly present in 
service requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has claimed that service connection is 
warranted for a psychiatric condition and that he has a post-
service diagnosis. 

Service medical examinations noted a normal psychiatric 
condition in May 1960 and December 1961.  In September 1962 
an examiner indicated the appellant had anxiety because of 
concern over a lab result and being drafted for missing guard 
meetings.  In June 1963 he complained of shakes and indicated 
he had a prior nervous breakdown.  Anxiety reaction was 
diagnosed.  In July 1963 he was diagnosed with a passive-
aggressive reaction.  The diagnosis was not in line of duty 
and not due to his own misconduct.  He exhibited some tension 
and nervousness in the interview setting however there were 
no gross psychiatric difficulties noted.  He was not 
motivated for service and preferred to get out of service.  
It was noted that he had a past history involving gang 
fights, crushing parties and manslaughter.  There was no 
psychiatric contraindication to administrative action.

A VA psychiatric examination was conducted in April 1981.  He 
walked unaccompanied to the examination.  He was well 
developed, well nourished and cleanly and neatly dressed.  He 
was cooperative and in good contact with the reality 
situation.  He was married with children and worked as a 
salesman.  There was no history of organized treatment or 
hospitalization in the present or past.  He ate well, slept 
well and got along well with people.  On mental status 
examination he was in no stress.  His affect was appropriate 
and he exhibited no anxiety.  He expressed himself in a 
spontaneous, coherent, relevant and well-organized manner.  
There was no thinking disorder, no hallucinations, no 
obsession, no referential ideas and he was well oriented to 
person, place and time.  Memory for both recent and remote 
events, retention, recall, intellect and judgment were well 
preserved and not impaired.  There was no depressive tone or 
signs.  He differentiated between right and wrong.  The 
diagnosis was of no mental disorder.

Private psychiatric treatment records between February 1995 
and March 1996 detailed treatment for diagnoses of chronic 
paranoid schizophrenia and alcohol dementia with inpatient 
and outpatient care.  He exhibited paranoid and isolative 
behaviors that improved with treatment.

The claim for an acquired psychiatric disability is not well 
grounded.  The appellant has brought forth competent evidence 
of post-service chronic paranoid schizophrenia and alcohol 
dementia.  However, no competent examiner has linked either 
diagnosis to service and schizophrenia and alcohol dementia 
were not diagnosed in service.  No competent examiner has 
linked post-service schizophrenia or alcohol dementia to the 
anxiety or passive-aggressive reactions in service.  There is 
no competent evidence that psychosis was diagnosed within one 
year after separation from service.

An anxiety reaction and a passive-aggressive reaction were 
diagnosed in service.  However, there is no competent 
evidence of a post-service anxiety disorder.  There is no 
competent evidence of a post-service passive aggressive 
disorder.  Additionally, in July 1963 when the appellant was 
diagnosed with a passive-aggressive reaction it was not in 
line of duty.

The determination that the appellant's claims for service 
connection is not well grounded is based upon there not being 
any competent evidence that attributes a current psychiatric 
disability to service.  The appellant's belief, no matter how 
sincere, is not sufficient to well ground his claim.  Lay 
testimony is competent only when it regards features or 
symptoms of injury or illness, but may not be relied upon for 
establishing a medical diagnosis, be that a current diagnosis 
or one linking a current disability to service.  Layno v. 
Brown, 6 Vet. App. 465. 469-70 (1994).  The appellant lacks 
the medical training and expertise to offer the necessary 
medical evidence attributing his current psychiatric 
disabilities to service.

When the veteran has not met this burden, VA has no further 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with another medical 
examination.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992) (when the claim was not well grounded, VA was under no 
duty to provide the veteran with an examination).  Although 
when a claim is not well grounded VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim. Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, the RO fulfilled its obligation 
under section 5103(a) in the Statement of the Case issued in 
May 1997.  The appellant through his attorney requested 
copies of his service medical records in order to obtain an 
expert opinion.  The copies were provided by the RO in August 
1997.  The appellant canceled a scheduled hearing before the 
RO in August 1997 and requested an additional 60 days to 
submit additional medical evidence.  As of an October 1999 
note in the claims folder, no additional evidence had been 
submitted by the appellant or his attorney.  The Board finds 
that there was no additional obligation on the part of the RO 
and in this respect, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence that may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application that references other known and existing evidence 
that pertains to the claim under consideration) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just what it 
states, a duty to assist, not a duty to prove a claim).

Although the RO did not specifically state that it denied the 
appellant's service connection on the basis that it was not 
well grounded, the Board concludes that this was harmless.  
See Edenfield v. Brown, 8 Vet. App. 384, 390 (1995) (remedy 
for deciding on the merits a claim that is not well grounded 
should be affirmance, on the basis of nonprejudicial error, 
of the decision by agency of original jurisdiction).  
Accordingly, the Board must deny this claim as not well 
grounded.

The Board acknowledges that it has decided the present appeal 
as to these issues on a different legal basis than the RO 
did.  When the Board addresses in a decision a question that 
has not been addressed by the RO, it must be considered 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by the decision herein.  The Board has 
considered the same law and regulations.  The Board merely 
concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well-grounded claim 
under the standards set forth in Caluza.  The result is the 
same.


ORDER

The petition to reopen the claim for service connection for a 
nervous condition is granted.  The claim for service 
connection for a psychiatric disability to include anxiety 
reaction, passive-aggressive reaction, chronic schizophrenia, 
and alcohol dementia is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

